Title: To Thomas Jefferson from Henry Lowther, 26 January 1809
From: Lowther, Henry
To: Jefferson, Thomas


                  
                     Honoured Sir
                     
                     January the 26th—1809—
                  
                  I hope Your kind Gratitude will Excuse my being Troublesome to you Your Memorilest when resideing in Newyork the tories & Federlists of Sd City had introduced a lie bill in the publick Streets in derision To the Honerable Thomas Jefferson. & the hired a tory to carry and Sell the bills throug the Streets. Your Memorilest had been silent for Two Days in hopes that Some yorker would Step forward and suppress The lie bills this not being done Your Memorilest Stept forward in The politest manner asking the Seller how he sold them or it was he Sold he replyed bills against the president Your memorilest replyed are not you ashamed or afeard to carry shuch bills against our first Majestrate of the United States. Your Memorilest replyed what is the price of Your bills. he answered three pence apiece. then Your memorilest replyed I will give you three pence apiece for all you have got. he replyed I will not Sell you more than one. I answered him then I will tear the whole which I did. he then repaired to the policce and Demanded a warrant that he was robed by Henry Lowther the Fishman. the Olderman being Your memorilests friend replyed I will give no warrant against Lowther untill I see him but in the Course of the Day he Sent the Hig. Constable for me to come to the Policce that he wanted to See me. when I came to the policce it was Supposed there was two thousand Feds & tories assembled at the City Hall & there common cry was now Lowther we will have You in bridewell—Your memorilest replyed If I go I go in a good cause. When I came before the olderman he asked me Lowther what Is this You have been about. I replyed I had been tareing Bills Lie bills. olderman Mantania replyed that he was informed that I was Guilty of Highway robery. he asked Your memorilest if he Had got aney of the bills. Lowther replyed not. some of Your memorilests friends Stept up and made affedavit that he had baught one of the bills from Bell. another Republican Stept forward and made affedavit that he could produce part of the sd lie bills that he See fly from the hands of Lowther the two bills being compared agreed. Bell was commited to Bridewell by olderman mantania and Lowther the republican was ordered to go where he plased without paying policce fees. but afterwards there was a rit & Suit commenced.
                  He stated Attorney Richard Racker that faught the Duuel Against Swarthert. attended Your Memorilests Suit I was Found Guilty & fined a hundred dollars. I called upon Mr Racker to know when I should fetch in the money. he replyed when It was wanting I will write to You but he has never sent as yet Your memorilest begs leave to inform you of his Military Carrector I have Served four years Under Captn Arther Smith the Company of the Jefferson Blues. and to the Great Misfortune of the company The Lieutenant turned Buright. which was the cause of Breaking up the Company that Company bien Broke up the ware raiseing annother Company called the Demacratic Blues. where there was none received but demacratic republicans. Your Memorilests hereing of the company & professing the Same Name Repaired to one of their meetings and Signed the Role Collonel Steadyford then called A republican. we thought to Join his Regement if he would admitt us to chuse our officers he redely granted we then proceeded to Balleting—Robert Scranton Captn Doctor Morton Lieutenant Your Memorilest Ensign. then unfortunately the Bur and Lewis Election came on Your memorilest had not got his commission the Collonel he turned Buright. your memorilest opposed him then he threatened I Should never have my Commission, he not haveing Commanded to the fiveth turn out. as the Collonels of the different Regements take the Command Day about in the Month of October our Colonel Gave orders for A general turn out. the orders ware obeyed your memorilests Captn gave orders that I Should march the Company on the ground. he being a loyer and not able to attend which I did. I had my company drawn up the Collonel sent An Agetant for Your memorilest. I stept to the Colonel and asked him with most respectfully he turned round very tyranacly & sayes Lowther do you know that you are not acting like a soldier. Your Memorilest reply if I am it is my Superiors fault and not mine. I replyd Colonel I would thank you to let me know my Error the Colonl replyd before you do any more duty you must Strip of that sash & ephelet that you ware the Sash & Ephelet is my own & to pull them of on this Ground it what I will not do at the risque of my life. with that I was ordered to be put Under an arest with that Your memorilest Drew his Swoard & replyed that I should not be put under an Arest utill I was a dead man. I stept up to the Company and informed them of my treatment From the Collonel. the Company replyed before I should be put under an Arest the being Democratic Republicans the would loose their lives to a man. the Colonel finding that he Culd not get me under An arest without the Sheding of Blood With drew his Guard. I then replyed to my Brother Soldiers I marched You on the Ground and if it meets Your approbation I will March You of, which it did. I gave the word to the right face forward March and left the Buright Colonel a company Less.  Your Memorilest unfortunately took A solm oath that I should never do private duty in the State of Newyork By the affront which I considered underserved. three dayes as after I took my Journey to the westerd to look me a farm which I found in the County of Delaware in the State of Newyork. which if I pushed on to pensylvania Your Memorilest would not be under the insty of troubling Your Honor. the persecution followed me from newyork Fedderls haveing the Command of the Militia Comany Where I reside. the have been halling Your Memorilest To Court Marshels trying to fine me because I would not train, which I could not on account of my oath. now It is A criticle period of time, Your Memorilest alwayes Had A great taste for Milatary disapline and he makes Bold to Say that there is no man in my cappacity more Willing to Suport my addapted Country.  Especily the Embargo Laws, now going on  Sixteen Years in America Twelve Years A citizen ten Years a freeholder & well known By my republican Brethern that I never voted a tory or a fedderl Candidate nor Bur quid—Now Your memorilest will Ever pray if you will only look to his wrongs as he is willing to Support his Country at the risque of his life. But to do private duty in the State of Newyork I can never do on account of my oath.** and to move to Another State I Should Sacrefice my place  Which I fear would bring my family to distress Haveing A wife & three Sons the Eldest Eight years the youngest four Being named for the Patriot Thomas Jefferson presedent of the United States. Born in newyork Baptised by the Reverend Alexander McCloud. now residing in the County of Delaware  of Th lately Struck of from the Tewes of Walton. if it pleases Your Honour to Give me An Answer You will Derict to Judge North in the town of Walton—No more at first Your Memorilest is in Duty bound to pray—
                  
                     Henry Lowther
                     
                  
               